DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to communications filed 7/15/2022.
Claims 1-4, 6-12, 14-20, and 22-24 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by generating a host model of a memory device to model expected host behavior.  The host model is then compared to current observed activity (e.g., frequency and type of executed commands) to change operational performance parameters of the memory device to adaptively optimize performance of the memory device.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2015/0261572 ("Caufield" in view of USPGPUB 2019/0018610 ("Hegde") in view of USPGPUB 2005/0034105 ("Hind") in view of USPGPUB 2016/0070496 ("Cohen") and further in view of USPGPUB 2017/0300263 ("Helmick").  The combination of Caufield, Hegde, Hind, Cohen, and Helmick teaches a memory device that may change its operation mode based on system conditions.
The combination of Caufield, Hegde, Hind, Cohen, and Helmick neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…measure an aspect of a command from the host to the memory device across several issuances of the command by the host, wherein the command is one of read, write, flush, erase, move, or garbage collection; compare the aspect of the command with a characteristic of the command stored in the host model to determine an inconsistency between the aspect and the characteristic; and modify an operation of the memory device based on the inconsistency…" in combination with the other claimed features of the inventions of the instant application, is neither taught nor suggest by the combination of Caufield, Hegde, Hind, Cohen, and Helmick.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135